ORDER The Disciplinary Review Board having filed with the Court its decision in DRB 16-319, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that JEFFREY M. ADAMS, formerly of TOMS RIVER, who was admitted to the bar of this State in 1990, and who has been suspended from practice since May 1, 2016, should be disbarred for unethical conduct that includes violations of RPC 1.16(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1986) (knowing misappropriation of trust and/or escrow funds), RPC 1.15(a)(failure to safeguard client or third-party funds), RPC 1.15(b)(failure to promptly return client or third party funds), RPC 5.5(a)(1)(praetieing law while ineligible), RPC 8.1(a)(making a false statement to ethics authorities), RPC 8.1(b)(failure to cooperate with an ethics investigation), and RPC 8.4(d)(failure to file a Rule 1:20-20 affidavit following a temporary suspension); And JEFFREY M. ADAMS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing; It is ORDERED that JEFFREY M. ADAMS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; ORDERED that JEFFREY M. ADAMS be and hereby is permanently restrained and enjoined from practicing law; and it is further ORDERED that comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.